June 24 2014


                                           DA 13-0735

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2014 MT 162N



MATTHEW SCHAEFFER,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.


APPEAL FROM:           District Court of the Sixth Judicial District,
                       In and For the County of Park, Cause No. DV 13-99
                       Honorable Brenda R. Gilbert, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Karl Knuchel, Erik Coate, Attorneys at Law, Livingston, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Brett Linneweber, Park County Attorney, Kathleen Carrick, Deputy County
                       Attorney, Livingston, Montana


                                                   Submitted on Briefs: June 4, 2014
                                                              Decided: June 24, 2014
Filed:

                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     The issue before the Court is whether the District Court erred in denying

reinstatement of Appellant Matthew W. Schaeffer’s (Schaeffer) driver’s license and driving

privileges.

¶3     On July 26, 2013, Schaeffer was stopped by Montana Highway Patrolman Shawn

Fowler (Fowler) near the intersection of Rogers Lane and Park Street in Livingston,

Montana. Fowler reported that he stopped Schaeffer after he observed Schaeffer’s vehicle

turn left from Rogers Lane onto Park Street in front of another vehicle, which required that

vehicle to come to a complete stop to avoid a collision. After pulling Schaeffer over, Fowler

suspected Schaeffer of driving under the influence of alcohol and requested him to submit to

a preliminary breath test (PBT) and, later, a blood sample. Schaeffer refused to submit to the

PBT or provide a blood sample.

¶4     Because of Schaeffer’s refusal to provide the requested blood and breath samples, his

driver’s license was suspended pursuant to § 61-8-402, MCA. Schaeffer appealed his license

suspension to the Sixth Judicial District Court, Park County.

¶5     Schaeffer argued to the District Court that his license should be reinstated because

Fowler did not have particularized suspicion to stop him. Schaeffer argued that the dash cam

video from Fowler’s vehicle did not support Fowler’s testimony concerning Schaeffer’s


                                              2
driving. Schaeffer further argued that Fowler incorrectly justified the stop by reference to a

statute that did not apply to Schaeffer’s alleged infraction. Therefore, Schaeffer argued, the

District Court should have rejected Fowler’s testimony as unreliable.

¶6     On October 28, 2013, the District Court denied Schaeffer’s petition to reinstate his

driver’s license, holding:

       The Court finds that the video in this matter does not prove the facts as alleged
       by [Schaeffer] and that there is not any reason to doubt the credibility of the
       officer; that the vehicle did cause an immediate hazard; that it was reasonable
       to conclude, based on all of the evidence that Trooper Fowler could see more
       clearly than the video; and that there was particularized suspicion by Trooper
       Fowler that a crime was committed and therefore the stop was lawful.

¶7     We review a district court’s ruling on a petition to reinstate a driver’s license to

determine whether the district court’s findings of fact are clearly erroneous and whether its

conclusions of law are correct. Brown v. State, 2009 MT 64, ¶ 8, 349 Mont. 408, 203 P.3d

842. We will reverse a district court if its findings of fact are not based on substantial

evidence, if the district court has misapprehended the effect of the evidence, or if our review

of the record leaves us with the definite and firm conviction that a mistake has been

committed. In re Szafryk, 2010 MT 90, ¶ 18, 356 Mont. 141, 232 P.3d 361. In matters of

witness credibility, we defer to the district court. State v. Billman, 2008 MT 326, ¶ 45, 346

Mont. 118, 194 P.3d 58. Because the suspension of a driver’s license is presumed to be

correct, the petitioner bears the burden of proving that the State’s action was improper.

Brown, ¶ 8.

¶8     To determine if a police officer has sufficient facts to form a particularized suspicion

of wrongdoing which would justify an investigative stop, the State must show: (1) objective



                                              3
data from which an experienced officer could make certain inferences, and (2) a resulting

suspicion that the occupant of the vehicle in question is or has been engaged in some

wrongdoing. State v. Schulke, 2005 MT 77, ¶ 13, 326 Mont. 390, 109 P.3d 744. Whether a

particularized suspicion exists is a question of fact determined by examining the totality of

the circumstances. Brown, ¶ 22.

¶9     Schaeffer contends that the District Court erred in accepting Fowler’s testimony

regarding the events of the traffic stop because Fowler’s testimony was not consistent with

the dash cam video and because Fowler referenced an incorrect statute as the basis for

making the traffic stop.

¶10    With respect to the dash cam video, the District Court viewed the video and

concluded that it did not prove the facts as alleged by Schaeffer and did not cause the Court

to doubt the credibility of the officer. In matters of witness credibility, we defer to the

district court. Billman, ¶ 45. Our review of the record convinces us that the District Court’s

findings in this regard were not clearly erroneous.

¶11    Regarding Fowler’s reliance on an incorrect statute as the basis for making the traffic

stop, Schaeffer contends that Fowler erroneously referenced § 61-8-340, MCA.

Section 61-8-340, MCA, requires vehicles travelling on a through street to yield to traffic

approaching from the opposite direction before making a left turn, whereas Schaeffer notes

that he was turning left into traffic and onto a through street. Schaeffer argues that the

District Court should have doubted Fowler’s testimony because of Fowler’s incorrect

citation to § 61-8-340, MCA.

¶12    An investigating officer is not required to identify a particular statutory violation


                                              4
and/or cite a defendant for a moving violation in order to establish a particularized suspicion.

Schulke, ¶ 18. In this case, Fowler reported that he stopped Schaeffer after he observed

Schaeffer’s vehicle turn left from Rogers Lane onto Park Street in front of another vehicle,

which required that vehicle to come to a complete stop to avoid a collision. Whether Fowler

incorrectly cited § 61-8-340, MCA, as the basis for stopping Schaeffer is beside the point.

The District Court found that his observations of Schaeffer’s driving provided him with a

particularized suspicion to make the stop and this finding was not clearly erroneous.

¶13    The District Court’s decision was supported by substantial evidence and its findings

were not clearly erroneous. Therefore, the District Court did not err in denying reinstatement

of Schaeffer’s driver’s license.

¶14    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions.

¶15    Affirmed.


                                               /S/ JAMES JEREMIAH SHEA
We Concur:

/S/ BETH BAKER
/S/ PATRICIA COTTER
/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT




                                               5